DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power source and its connection to the heating member, as present in claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 states “herein the doping process is used to modify a manufactured gas sensor and repair a worn out gas sensor which has been used for a long time”.  It is unclear whether the terms “modify” and “repair” are the same thing or not.  The terms “long” and “worn” in claim 10 are relative terms which render the claim indefinite. The terms “long” and “worn” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much time must be elapsed in order for it to be considered a “long” time.  Furthermore, it is unclear what is to be considered a gas sensor that is “worn out”.  How much time needs to be elapsed in order for it to be “worn out”? To what degree of usage must the gas sensor need to be in to be considered “worn”?  For examination purposes, the Examiner will determine the limitation in question as modify and repair being directed to a change in the gas sensor, the term “worn out” being any usage the gas sensor has experienced, and the term “long time” being any time the gas sensor has been used.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al. (WO 2018053655; hereinafter “Andersson”).
Regarding claim 1, Andersson teaches a gas sensor (1; Figures 1A-1D), comprising: a substrate (6; Figures 1A-1D); a heating member (5; Figures 1A-1D) disposed on the substrate (Page 5; Page 23, Section 2.1); a sensing layer (21; Figures 1A-1D) covering the heating member (Figures 1A-1D demonstrates the sensing layer 21 covering the heater 5), wherein the sensing layer (21; Figures 1A-1D) includes a doping element (Palladium; Pages 4, 8 and 18; Claim 9) with an electronegativity greater than 2 (Palladium has a electronegativity of 2.2); and two electrodes (3; Figures 1A-11C) respectively electrically connected (Pages 8-9) to the sensing layer (21; Pages 8-9).

Regarding claim 2, Andersson teaches wherein the heating member (5; Figures 1A-1D) is disposed on a first surface of the substrate (heater 5 is disposed on the membrane/substrate 6; Page 5; Page 23, Section 2.1), and the substrate (6) has a cavity (12; Page 23, Section 2.1; Figures 1A-1C) located on a second surface opposite to the first surface of the substrate (the heater 5 is placed on the first upper surface of the membrane/substrate 6 and an opening 12, i.e. cavity, is located on the second bottom surface of the membrane/substrate 6; which is opposite to the first upper surface of the membrane/substrate 6; See Figures 1A-1C).

Regarding claim 3, Andersson teaches wherein the heating member (5; Figures 1A-1C) is electrically connected to a power source (temperature controller 4 is connected to the heater 5 will control the temperature of the heater 5; therefore, the temperature controller is connected to a power source; Page 3 and Pages 15-16), and wherein the heating member (5) converts an electric energy of the power source into a heat (heater 5 is a resistive heater; therefore, it converts electric energy from the power source into heat; Page 3 and Pages 15-16) and transmits the heat to the sensing layer (the heater 5 will heat the sensing layer 21; Page 9).

Regarding claim 5, Andersson teaches wherein an atomic percentage of the doping element in the sensing layer is 1%-10% (Atom percent calculator from https://www.calculatoratoz.com/en/atom-percent-calculator/Calc-440 was used to determine the atomic percentage of Palladium by using the mass percentage of Palladium (which is 1%), the atomic mass of SnO2 (which is 150.71 g/mol) and the atomic mass of Palladium (which is 106.42 g/mol); thus resulting in Palladium having an atom percent of 1.410312, which is 1%-10%).


    PNG
    media_image1.png
    831
    1528
    media_image1.png
    Greyscale



Regarding claim 6, Andersson teaches wherein each of the two electrodes (3; Figure 1A) is electrically isolated from the heating member (based on the structural arrangement of the gas sensor 1 seen in Figure 1A, the electrodes 3 are electrically isolated from the heating member through the material of membrane/structure 6; where membrane/structure 6 is made of silicon, i.e. electrical isolation; Page 8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Wang et al. (“Fast response time alcohol gas sensor using nanocrystalline F-doped SnO2 films derived via sol-gel method”; June 2012; hereinafter “Wang”).
Regarding claim 4, Andersson teaches the doping element but does not expressly teach the doping element is fluorine, chlorine, sulfur or oxygen.
However, Wang teaches the doping element is fluorine (Page 522, 2nd Column and Page 527, 1st Column).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Wang’s fluorine as Andersson’s doping element since it provides higher conductivity, fast response and quicker recovery time by using an element/material which is a lot cheaper and more accessible than  Palladium (Page 522, 1st and 2nd Column and Page 527, 1st Column).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Nagase et al. (US 20170363556; hereinafter “Nagase”).
Regarding claim 7, Andersson teaches the substrate and the heating member but does not expressly teach an insulating film disposed between the substrate and the heating member.
However, Nagase teaches an insulating film (23; [0020, 0023]) disposed between the substrate (10, 21 and 22; Figure 1) and the heating member (30; [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Nagase’s Insulating film disposed between Andersson’s substrate and heating member since is provides electrical insulation between the substrate and heater layer, thus preventing any unwanted electrical discharge; this avoids electric shock and short circuiting while maintaining safety.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson in view of Nagase in view of Wang.
Regarding claim 8, Nagase teaches a method ([0031-0035]) for manufacturing a gas sensor ([0031-0035]; Figure 1), comprising: a deposition process ([0031-0035]) stacking a heating member (30; [0034]; Figure 1), a sensing layer (52; [0035]; Figure 1), and two electrodes (51; [0027, 0035]; Figure 1) on a substrate (10 and 20; Figure 1) by deposition ([0031-0035]).
Nagase teaches depositing the sensing layer but does not expressly teaches a doping process introducing a doping gas when depositing the sensing layer, wherein the doping gas includes a doping element with an electronegativity greater than 2.
However, Wang teaches a doping process (Page 522; 2nd column) introducing a doping gas (Page 522; 2nd column) when depositing the sensing layer (Page 522; 2nd column), wherein the doping gas (Page 522; 2nd column) includes a doping element (fluorine; Page 522; 2nd column) with an electronegativity greater than 2 (Page 522, 2nd Column and Page 527, 1st Column).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention having Wang’s doping process and doping element to dope Nagase’s sensing layer since the sensing layer would thus provide the characteristics of higher conductivity, fast response and quicker recovery time; this increases the reliability and performance of the gas sensor (Page 522, 1st and 2nd Column and Page 527, 1st Column).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nagase and Wang in further view of Usagawa (US 20130186178).
Regarding claim 9, the combination of Nagase and Wang teaches the doping gas but does not expressly teach wherein the doping gas is oxygen, chlorine, fluorocarbon, ammonia, hydrogen sulfide, hydrogen selenide, hydrogen chloride, hydrogen bromide, hydrogen iodide, ammonium chloride, carbamide, or a combination of gases selected therefrom.
However, Usagawa teaches using oxygen as the doping gas (Abstract; Claims 8-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Usagawa’s oxygen to dope Nagase and Wang’s sensing layer in order to still provide a sensing layer with high conductivity, since oxygen has a high electronegativity of 3.44, but at more cost effective manner since the value of oxygen is a lot less than fluorine.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nagase and Wang in further view of Kunii (JPH0864549; English machine translation provided by the Examiner).
Regarding claim 10, the combination of Nagase and Wang teaches wherein the doping process (Page 522; 2nd column: Wang) is used to modify a manufactured gas sensor (the doping is performed when the gas sensor is manufactured; this results in modifying the conductivity of the sensing layer of the gas sensor; Page 522; 2nd column: Wang).
The combination of Nagase and Wang teaches the doping process of the gas sensor but does not expressly teach repair a worn out gas sensor which has been used for a long time.
However, Kunii teaches repair ([0004, 0006 and 0009]) a worn out gas sensor ([0004, 0006 and 0009]; the sensor is being repaired, therefore the gas sensor is thus “worn out”) which has been used for a long time ([0004, 0006 and 0009]; the gas sensor is being repaired, therefore the gas sensor has been used for a “long time”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kunii’s doping for repair of Nagase and Wang’s gas sensor in order to maintain the gas sensor working at its optimal performance, rather than buying a completely new gas sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856